DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication 2019/0056899 A1 to Fukuoka et al.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Japanese Patent Publication No. 2017/216654 to Koseki (corresponds to Japanese Application No. 2016/110706) in view of U.S. Patent Publication 2019/0056899 A1 to Fukuoka et al.
As to claim 1, Koseki discloses an image forming device (figures 1-2) comprising:
an image former that executes image forming processing to form an image on a sheet (printing unit 11; paragraphs 0027, 0048); 
a primary controller (control unit 30; paragraph 0039);
a secondary controller (control unit 10) that controls the image former (paragraph 0026), wherein the primary controller instructs the secondary controller to execute the image forming processing (paragraph 0046, line 11 – paragraph 0047); 
a sensor that detects a state of at least one component of the image forming device (sensors 15; paragraphs 0029-0037) and transmits sensor data indicating the state to the secondary controller (paragraph 0028);
a first transmission path between the secondary controller and the primary controller (path 301-D12/D51-101 as shown in figure 2), wherein data related to the 
a second transmission path different from the first transmission path (path 101-D32/D22-301 as shown in figure 2), 
wherein the secondary controller: generates, from the sensor data, diagnostic data (D22) for failure diagnostics or life prediction relating to the image forming device (generation of detection data D22 by control unit 101; paragraph 0053), and transmits the diagnostic data to the primary controller via the second transmission path (paragraph 0054); or transmits the sensor data to the primary controller via the second transmission path (D21/D22 sensor data transmits via path 101-D32/D22-301 as shown in figure 2; paragraphs 0050-0051. It’s noted that two operators “OR” were used; therefore Examiner is also interpreting that having just one limitation would satisfy the claim requirement).
Koseki does not expressly disclose the first transmission path is for duplex communication.
Fukuoka, in the same area of image forming apparatus, teaches the first transmission path is for duplex communication between the system controller and the device controller (UART communication path of figure 1 and paragraph 0023).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Koseki’s image forming device by the teaching of Fukuoka because it would allow the system to use the same communication path to exchange various types of data related to the execution of the image forming processing between the primary and secondary controller.
claim 2, Koseki further discloses wherein the primary controller transmits the diagnostic data (D23) to a diagnostic server (server 9) that performs the failure diagnostics and life prediction (paragraphs 0022 and 0055).
As to claim 4, Koseki further discloses wherein the primary controller further:
judges whether transmission of the diagnostic data is required, and prohibits the transmission of the diagnostic data when judging that the transmission of the diagnostic data is not required (transmits according to predetermined transmission period; paragraph 0055).
As to claim 5, Koseki further discloses wherein the sensor comprises at least two sensors (paragraph 0029), and the diagnostic data include uncompressed sensor data obtained from at least one of the sensors (raw data output from sensor 15 and detection values obtain from sensor by control unit 103 suggests uncompressed sensor data; paragraph 0050).
As to claim 6, Koseki further discloses wherein the secondary controller further compresses the sensor data (control unit 103 to perform data processing to generate D 21 detection data; paragraph 0050), the sensor comprises at least two sensors, and the diagnostic data include compressed sensor data obtained from at least one of the sensors (paragraph 0029).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2017/216654 to Koseki (corresponds to Japanese Application No. 2016/110706) in view of U.S. Patent Publication 2019/0056899 A1 to Fukuoka et al. and in further view of U.S. Patent Publication No. 2009/0316173 A1 to Tanaka et al.
claim 12, Koseki discloses the image forming device as recited in the parent claim. Koseki does not expressly disclose wherein the image former comprises:
a photoreceptor that forms a toner image by electrophotography, the sensor comprises a surface state sensor that detects a surface state of the photoreceptor, and the diagnostic data include an output value obtained from the surface state sensor.
	Koseki teaches diagnostic data include an output value obtained from the sensor (output values of sensor 15 as shown in figures 1-2).
Tanaka, in the same area of image forming apparatus, teaches wherein the image former comprises: a photoreceptor (drum 31) that forms a toner image by electrophotography, the sensor comprises a surface state sensor (sensor 68) that detects a surface state of the photoreceptor, and the diagnostic data include an output value obtained from the surface state sensor (paragraph 0034).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Koseki’s image forming device by the teaching of Tanaka because it would allow for controlling of image processing to generate excellent output image quality based on conditions of consumable items in a laser printer.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2017/216654 to Koseki (corresponds to Japanese Application No. 2016/110706) in view of U.S. Patent Publication 2019/0056899 A1 to Fukuoka et al. and in further view of U.S. Patent Publication No. 2005/0254564 A1 to Koide.
claim 13, Koseki discloses the image forming device as recited in the parent claim. Koseki does not expressly disclose wherein the image former comprises:
a rotation drum used in image forming; and a drive motor that drives rotation of the rotation drum, the sensor detects data indicating torque of the drive motor, and the diagnostic data include the detected data.
Koseki teaches diagnostic data include an output value obtained from the sensor (output values of sensor 15 as shown in figures 1-2).
Koide, in the same area of image forming apparatus, teaches wherein the image former (figure 25) comprises: a rotation drum (C901) used in image forming; and a drive motor (921) that drives rotation of the rotation drum, the sensor detects data indicating torque of the drive motor, and the diagnostic data include the detected data (detection of motor torque and load variations; paragraphs 0295-0296).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Koseki’s image forming device by the teaching of Koide because it would allow for controlling of image processing to generate excellent output image quality based on operation of components that may affect image quality in a laser printer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2017/216654 to Koseki (corresponds to Japanese Application No. 2016/110706) in view of U.S. Patent Publication 2019/0056899 A1 to Fukuoka et al. and in further view of U.S. Patent Publication No. 2005/0030562 A1 to Hama et al.
claim 14, Koseki discloses the image forming device as recited in the parent claim. Koseki does not expressly disclose wherein the image former is a tandem-type printer comprising an intermediate transfer belt that conveys a toner image to a secondary transfer position, the toner image transferred on the intermediate transfer belt, the sensor detects an amount of toner carried on the intermediate transfer belt, and the diagnostic data include the amount of toner carried.
Koseki teaches diagnostic data include an output value obtained from the sensor (output values of sensor 15 as shown in figures 1-2).
Hama, in the same area of image forming apparatus, teaches wherein the image former is a tandem-type printer (figure 1) comprising an intermediate transfer belt (71) that conveys a toner image to a secondary transfer position (TR2), the toner image transferred on the intermediate transfer belt (paragraph 0050), the sensor detects an amount of toner carried on the intermediate transfer belt, and the diagnostic data include the amount of toner carried (figure 8 and paragraphs 0056-0057).
The same motivation is used as the rejection to claim 12 above.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2017/216654 to Koseki (corresponds to Japanese Application No. 2016/110706) in view of U.S. Patent Publication 2019/0056899 A1 to Fukuoka et al. and in further view of U.S. Patent Publication No. 2018/0173148 A1 to Etou.
As to claim 15, Koseki discloses the image forming device as recited in the parent claim. Koseki does not expressly disclose wherein the image former comprises a transfer roller that electrostatically transfers a toner image to the sheet, the sensor 
Koseki teaches diagnostic data include an output value obtained from the sensor (output values of sensor 15 as shown in figures 1-2).
Etou, in the same area of image forming apparatus, teaches wherein the image former (figure 2) comprises a transfer roller (9 of figure 3) that electrostatically transfers a toner image to the sheet (paragraph 0057), the sensor (93) detects a transfer voltage for the electrostatic transfer, and the diagnostic data include the transfer voltage (paragraphs 0060-0061).
The same motivation is used as the rejection to claim 13 above.
Allowable Subject Matter
Claims 17-18 are allowed. Claims 3, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675